                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


My Pillow, Inc., a Minnesota corporation,        Case No. 18-cv-196 (WMW/SER)

             Plaintiff,

v.                                                            ORDER

LMP Worldwide, Inc., a Michigan
corporation,

             Defendant.


Lora M. Friedemann and Laura L. Myers, Fredrikson & Byron, P.A., 200 South Sixth
Street, Suite 4000, Minneapolis MN 55402 (for Plaintiff); and

Matthew L. Woods and Peter N. Surdo, Robins Kaplan LLP, 800 LaSalle Avenue, Suite
2800, Minneapolis MN 55402, and A. Michael Palizzi and Michael C. Simoni, Miller,
Canfield, Paddock and Stone, PLC, 150 West Jefferson Avenue, Suite 2500, Detroit MI
48226 (for Defendant).


       This matter is before the Court on Plaintiff’s Motion for Leave to Amend its

Complaint. (ECF No. 43). For the reasons below, the motion is granted in part and denied

in part.

  I.   PROCEDURAL BACKGROUND

       Plaintiff My Pillow, Inc., and Defendant LMP Worldwide, Inc., are competitors in

the pillow business. My Pillow, a Minnesota corporation, uses the word mark

“MYPILLOW” in selling its pillows (hereinafter “MyPillow mark”), while LMP, a

Michigan corporation, uses the design mark “                  ” in its sales (hereinafter

“LMP mark”). (Compl. ¶¶ 6–9, 11, 13, ECF No. 1; Am. Compl. ¶¶ 6–10, 12, 14, ECF
No. 46, Ex. A). My Pillow has used its registered trademark since 2009 and LMP has

used its registered trademark since 2007. (Compl. ¶¶ 6–9, 11, 13; Am. Compl. ¶¶ 6–10,

12, 14).

        In January 2012, My Pillow sued LMP in the United States District Court for the

Eastern District of Michigan, alleging trademark infringement and unfair competition.

(Compl. ¶ 16; Am. Compl. ¶ 15). The parties settled that lawsuit by entering into a

settlement agreement establishing terms under which each party uses their respective

marks. (Compl. ¶ 16; Am. Compl. ¶¶ 16–21). 1 The agreement contains the following

provision: “The Parties agree that the [LMP mark], as used in the manner and form

reflected in [the agreement], is not confusingly similar to and not likely to cause

confusion with the My Pillow Mark.” (Agreement § 1, Am. Compl. Ex. 4). The parties

also agreed to the inverse: that the My Pillow mark is not confusingly similar to the LMP

mark. (Agreement § 1). The agreement prohibits LMP from using the My Pillow mark in

connection with pillows and from making any ad word purchase for the works “my” and

“pillow,” whether together or separate, unless accompanied by additional words.

(Agreement § 2.1(c)). My Pillow likewise agreed not to purchase certain ad words related

to the LMP mark. (Agreement § 4.1(c)).

        My Pillow asserts that LMP violated the agreement and infringed the My Pillow

mark. (Compl. ¶¶ 17–27; Am. Compl. ¶¶ 22–35). First, My Pillow alleges LMP

purchased prohibited ad words without the accompaniment of additional words. (Compl.

1
  The lawsuit settled before discovery was completed and without any motion practice from the parties.
(See Case No. 2:12-cv-10299 (E.D. Mich.)). Thus, no determinations were made on My Pillow’s
infringement claims or LMP’s counterclaim contesting the validity of My Pillow’s trademark.


                                                   2
¶¶ 18–22; Am. Compl. ¶¶ 23–29). My Pillow notified LMP of this asserted breach in

December 2016. (Compl. ¶¶ 18–22; Am. Compl. ¶¶ 23–29). LMP claimed it ceased

purchasing the prohibited words, but My Pillow asserts LMP continued prohibited ad

word purchasing. (Compl. ¶¶ 18–22; Am. Compl. ¶¶ 23–29). Second, My Pillow alleges

that LMP used the My Pillow mark in connection with My Pillow goods and made false

representations about My Pillow in an email to a wholesale customer. (Compl. ¶¶ 23–24;

Am. Compl. ¶¶ 30–32). Third, My Pillow claims that LMP produced radio

advertisements in Minnesota that were designed to cause confusion between My Pillow

and LMP. (Compl. ¶¶ 25–27; Am. Compl. ¶¶ 33–35). My Pillow informed LMP of these

alleged breaches on December 20, 2017, then terminated the agreement on January 23,

2018. (Compl. ¶ 28; Am. Compl. ¶¶ 36–38). The next day, My Pillow brought suit,

alleging six counts: breach of contract, trademark infringement in violation of the

Lanham Act, unfair competition and false representation in violation of the Lanham Act,

common-law trademark infringement and unfair competition, unfair competition and

false representation in violation of the Minnesota Deceptive Trade Practices Act

(“MDTPA”), and trademark cancellation. (Compl. ¶¶ 29–71).

      LMP moved, inter alia, to dismiss My Pillow’s original complaint. (ECF No. 11).

My Pillow’s breach of contract, common law unfair competition, Lanham Act unfair

competition, and MDTPA unfair competition claims survived. (Sept. 6, 2018 Order, ECF




                                          3
No. 39). 2 As will be discussed in greater detail, My Pillow’s claims of trademark

infringement under the Lanham Act and common law, false advertising/representation

under the under the Lanham Act and MDTPA, and trademark cancellation were

dismissed without prejudice. Id.

          My Pillow now moves to amend its complaint. (ECF No. 43). My Pillow asserts

its amendments would “correct the pleading issues identified in the [Sept. 6, 2018

Order]” and “add another federal trademark registration owned by My Pillow as a basis

for trademark infringement.” (ECF No. 45, at 1). LMP opposes, arguing the proposed

amendments are futile, particularly in light of the Sept. 6, 2018 Order.

    II.   ANALYSIS

             A. Legal Standard

          A court should “freely give leave” to amend a pleading before trial when “justice

so requires.” Fed. R. Civ. P. 15(a). Parties “do not have an absolute right to amend their

pleadings, even under this liberal standard.” Sherman v. Winco Fireworks, Inc., 532 F.3d

709, 715 (8th Cir. 2008). Leave to amend should not be given when there is “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party

by virtue of allowance of the amendment, [or] futility of amendment[.]” Foman v. Davis,

371 U.S. 178, 182 (1962).




2
 Also found at My Pillow, Inc. v. LMP Worldwide, Inc., 331 F. Supp. 3d 920 (D. Minn. 2018). This
published decision has no pagination, preventing precise citation. Therefore, this Court references the
docket pagination of the Sept. 6, 2018 Order.


                                                     4
       Relevant here, “[f]utility is a valid basis for denying leave to amend.” United

States ex rel. Lee v. Fairview Health Sys., 413 F.2d 748, 749 (8th Cir. 2005). “Denial of a

motion for leave to amend on the basis of futility means the district court has reached the

legal conclusion that the amended complaint could not withstand a motion to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Zutz v. Nelson, 601 F.3d

842, 850 (8th Cir. 2010) (internal quotation marks omitted).

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to state a claim to relief that is plausible on its
       face. A claim has facial plausibility when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

omitted).

            B. Futility Analysis

                  1. Amended Trademark Infringement Claim – Pillows

       As the Court noted in the Sept. 6, 2018 Order, to prevail on its trademark

infringement claims, My Pillow must prove it owns a registered trademark that LMP used

or imitated in commerce in connection with the sale of goods, that LMP’s use or

imitation of the My Pillow mark was unauthorized, and that LMP’s use or imitation is

“likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1)(a);

ZW USA, Inc. v. PWD Sys., LLC, 889 F.3d 441, 446 (8th Cir. 2018). 3




3
 Courts analyze trademark infringement claims brought under the Lanham Act and common law under
the same framework. See DaimlerChrysler AG v. Bloom, 315 F.3d 932, 935 n.3 (8th Cir. 2003).


                                                5
       The Sept. 6, 2018 Order noted that, under the agreement, “LMP has rights to use

the [LMP] Mark.” (Sept. 6, 2018 Order, at 13) (alterations in original). While My Pillow

claimed that LMP “continued to use the [LMP mark] contrary to the terms of the

[agreement],” the complaint alleged no specific facts addressing this use. (Sept. 6, 2018

Order, at 13). The Order continued: “The complaint’s only allegation pertaining to the

LMP mark is a screen shot of LMP’s website featuring the LMP mark and photographs

of LMP pillows,” but the Court noted that the “use of the LMP mark in the screen shot

appears to be consistent with the agreement’s example of permissible use of the LMP

mark.” (Sept. 6, 2018 Order, at 13–14). The Court found My Pillow failed to “explain

how the use of the LMP mark in the screen shot is not authorized by the agreement.”

(Sept. 6, 2018 Order, at 14). The Court concluded that the “complaint fail[ed] to allege

facts supporting a determination that LMP’s use of the LMP mark was unauthorized.”

(Sept. 6, 2018 Order, at 14). The Court also noted that My Pillow argued that it is free to

assert its trademark claims given that it terminated the agreement, but the Court found

that argument had “no bearing on whether the Court applies the terms of the agreement to

the parties’ conduct during the agreement’s duration” as “none of the conduct on which

My Pillow relies occurred after the alleged termination of the agreement.” (Sept. 6, 2018

Order, at 14 n.7). Thus, the Court dismissed My Pillow’s Lanham Act and common law

trademark infringement claims. 4




4
 The Sept. 6, 2018 Order “decline[d] to address whether My Pillow has sufficiently alleged a likelihood
of confusion” given that My Pillow had failed to allege facts supporting a determination that LMP’s use
was unauthorized. (Sept. 6, 2018 Order, at 14 n.8).


                                                  6
       My Pillow attempts to remedy its trademark infringement claims by alleging that

its termination of the agreement rescinded any authorization LMP had in using the LMP

mark or the words “my” and “pillow” in connection with pillows. (Am. Compl. ¶¶ 52–

55). It follows, My Pillow asserts, that LMP’s continued use of the LMP mark following

the agreement’s termination infringed upon the My Pillow mark. (Am. Compl. ¶¶ 52–55).

Moreover, My Pillow attempts to further buttress its claims by arguing that any conduct

breaching the agreement constituted infringement. (Am. Compl. ¶ 52). While My Pillow

avoids saying it outright, this claim essentially revives the Michigan federal litigation that

the parties settled, returning the parties to their pre-settlement positions, albeit in a

different federal court.

       The question now before this Court is whether My Pillow has sufficiently

addressed the concerns raised in the Sept. 6, 2018 Order regarding trademark

infringement. This Court concludes it has. My Pillow now alleges that LMP has infringed

on the My Pillow mark beyond the agreement’s termination. This amended allegation is

not through any real change of facts, however, but instead the mere passage of time. My

Pillow terminated the agreement on January 23, 2018. Beginning then, My Pillow

alleges, the agreement no longer controlled the parties’ conduct, including the agreed-

upon use of the LMP and My Pillow marks. Such an argument was essentially impossible

in the original complaint because My Pillow rushed to file suit the day after it terminated

the agreement.

       Turning to the elements of trademark infringement, My Pillow has alleged it owns

a registered trademark (the My Pillow mark), that LMP uses the LMP mark in selling its


                                              7
pillows, that use of the LMP mark was no longer authorized because the agreement was

terminated, and that use of the LMP mark is likely to cause confusion, cause mistake, or

deceive. Neither party disputes that My Pillow registered the My Pillow mark or that

LMP registered the LMP mark. As discussed in the preceding paragraph, My Pillow

alleged that use was no longer authorized following the termination of the agreement. 5

This allegation is supported by a screen shot from LMP’s website on September 11, 2018

showing sales of pillows and pillow cases with the LMP mark. (Am. Compl. ¶¶ 40–42,

Ex. 5). Finally, My Pillow alleges likelihood of confusion between the My Pillow and

LMP marks. This final allegation is supported by reference to a December 14, 2017 email

from an LMP employee to a wholesale customer that includes the following language:

“I’ve been with this company for 3 years and I can’t tell you how many calls I get from

customers wanting to return their My Pillow thinking we are the same.” (Am. Compl.

¶ 31). This is sufficient factual content to push My Pillow’s assertion of likelihood of

confusion into plausibility and allows this Court to draw such an inference.

       My Pillow’s claim might not withstand further scrutiny as this case develops. As

LMP argues, My Pillow has not alleged any facts as to how LMP is using the LMP mark

in a manner inconsistent with each party’s admission in the agreement that the parties’

respective marks are not confusingly similar and not likely to cause confusion. Indeed,

nothing is substantively different from My Pillow’s screen shot considered by the Court



5
 My Pillow also asserts that given its termination of the agreement, any use by LMP of the LMP mark
constituted infringement, even that occurring during the agreement’s existence. This Court is not
convinced, but it need not address this argument because the claim survives for the other reasons
discussed herein.


                                                  8
in the Sept. 6, 2018 Order wherein it concluded the “use of the LMP mark in the screen

shot appears to be consistent with the agreement’s example of permissible use of the

LMP mark” other than the fact that the use occurred after the termination of the

agreement. Contrary to My Pillow’s arguments, its admission regarding likelihood of

confusion from the agreement may survive the cancellation of the agreement or at least

weaken My Pillow’s claims, either through estoppel or some other means. See, e.g., In re

E. I. DuPont DeNemours & Co., 476 F.2d 1357, 1363 (C.C.P.A. 1973) (“Thus when

those most familiar with use in the marketplace and most interested in precluding

confusion enter agreements designed to avoid it, the scales of evidence are clearly tilted.

It is at least difficult to maintain a subjective view that confusion will occur when those

directly concerned say it won’t.”). But this Court’s duty is to examine futility of the

amendment based on the amendments themselves, not some underlying factual or

evidentiary hurdle My Pillow may face, particularly where that inquiry involves a “case-

by-case fact intensive analysis.” Amalgamated Bank of New York v. Amalgamated Trust

& Sav. Bank, 842 F.2d 1270, 1274 (Fed. Cir. 1988). 6 Such futility is not apparent from

the face of the Amended Complaint and, with the record presently before the Court as

well as the law of the case, this Court concludes My Pillow’s amended trademark

infringement claim would withstand a motion to dismiss. Accordingly, the amended

trademark infringement claim is not futile and amendment should be granted.




6
 My Pillow is not precluded from bringing suit altogether. See, e.g., Brennan’s Inc. v. Dickie Brennan &
Co. Inc., 376 F.3d 356, 363–71 (5th Cir. 2004) (discussing the effect of the parties’ consent-to-use
agreement concerning trademark use on later trademark infringement claims).


                                                   9
                  2. Added Trademark Infringement Claim – Pillow Cases/Covers

       Through the Amended Complaint, My Pillow seeks to add a new trademark

infringement claim. (Am. Compl. ¶¶ 59–66). This claim is functionally identical to the

previous trademark claim save for one change: it asserts infringement related to pillow

cases rather than pillows.

       My Pillow asserts that pillow cases were never covered by the agreement, thus

rendering any use of the LMP mark on pillow cases for any period of time, including

during the existence of the agreement, as trademark infringement. The Court need not

decide this issue because as long as the pillow-based infringement claim survives, so

follows the pillow case claim given that identical marks are at issue. See 3 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 19:56 (5th ed.)

(classification of a product is irrelevant to infringement issues) (citing Jean Patou, Inc. v.

Theon, Inc., 9 F.3d 971975 (Fed. Cir. 1993)).

       LMP makes an argument that the pillow cases at issue are actually pillow covers.

These pillow covers, LMP argues, are sold as replacement parts for the core component

of the underlying pillows, and this claim is subsumed by the other trademark

infringement claim. My Pillows responds, noting that LMP’s website originally identified

the product as a pillow case and the customer reviews refer to the product as a pillow

case. This dispute is not one resolved at the motion to amend stage. Rather, this is a

factual dispute that must be resolved via the parties’ discovery. Nonetheless, the true crux

of the issue is the confusion between the My Pillow mark and the LMP mark. It matters

not, for the futility analysis, whether the marks are used in connection with a pillow, a


                                             10
pillow case, a pillow cover, or a tea kettle because the marks are at issue, not necessarily

the items to which they are affixed.

         Thus, as this Court concludes above, My Pillow’s new trademark infringement

claim would withstand a motion to dismiss. Accordingly, the new trademark

infringement claim is not futile and amendment should be granted.

                   3. False Advertising Claim

         In analyzing the original false advertising and false representation claims, the

Court noted that to state a false advertising claim under 15 U.S.C. § 1125(a)(1)(B) 7, My

Pillow

         must allege that (1) in a commercial advertisement, LMP made a false
         statement of fact about a product; (2) the statement actually deceived or has
         the tendency to deceive a substantial segment of the statement’s audience;
         (3) the deception is material, meaning it is likely to influence purchasing
         decisions; (4) LMP caused the false statements to enter interstate
         commerce; and (5) My Pillow was injured as a result of the false statement.

(Sept. 6, 2018 Order, at 17) (citing Buetow v. A.L.S. Enters., Inc., 650 F.3d 1178, 1182

(8th Cir. 2011)). My Pillow rested its claim “solely on a statement made by an employee

to a wholesale customer in a private email.” (Sept. 6, 2018 Order, at 18). The Court found

this statement “was neither ‘advertising’ nor ‘promotion’” constituting a commercial

advertisement because the complaint did not allege the “statement was sufficiently

disseminated or directed to the purchasing public.” (Sept. 6, 2018 Order, at 18).




7
 The same analysis applies to unfair-competition and false-advertising claims arising under the Lanham
Act and Minnesota law. Grp. Health Plan, Inc. v. Philip Morris, Inc., 68 F. Supp. 2d 1064, 1069 (D.
Minn. 1999).


                                                 11
          My Pillow attempts to salvage its false advertising/representation claims by adding

the following: “On information and belief, LMP has made false and misleading

statements comparing LMP and My Pillow and quoting unsubstantiated statistics

regarding the sales, products, and customers of My Pillow and LMP to a substantial

portion of the relevant purchasers in an effort to take sales away from My Pillow.” (Am.

Compl. ¶ 72). 8 My Pillow argues these additions explain

          its belief that the email it managed to get its hands on is part of a larger
          marketing campaign through which LMP employees communicate with the
          parties’ customers and potential customers and quote unsubstantiated
          statistics regarding the sales, products, and customers of My Pillow and
          LMP in an effort to take sales away from My Pillow.

(ECF No. 45, at 13). Thus, the question before this Court is whether these additions are

sufficient to overcome the original complaint’s deficiencies. This Court concludes they

are not.

          The apparent additions in My Pillow’s Amended Complaint were already

presented to the Court when deciding the motion to dismiss. As My Pillow told the Court

in arguing its motion:

          My Pillow’s allegations aren’t limited to a single e-mail. My Pillow alleges
          that LMP, through its employees and agents, has instructed its employees to
          falsely represent unsubstantiated statistics regarding the customers of My


8
    This allegation is accompanied by a nearly-identical factual allegation that reads:

          On information and belief, the aforementioned email is part of a larger marketing
          campaign through which LMP employees communicate, orally and in writing, with
          customers and potential customers of both My Pillow and LMP and falsely compare
          LMP to My Pillow and quote unsubstantiated statistics regarding the sales, products, and
          customers of My Pillow and LMP in an effort to take sales away from My Pillow.

(Am. Compl. ¶ 32).


                                                       12
       Pillow and LMP. It’s alleged a broader pattern of behavior and it has cited
       this e-mail that was forwarded to My Pillow as an example of that behavior.

(June 5, 2018 Motions Hearing Tr. 51:1–8, ECF No. 54) (emphasis added). Despite this

argument, the Court concluded that My Pillow still failed to state a claim. There is no

substantive difference now between My Pillow’s amended allegations to its previous

argument. Despite My Pillow’s arguments that this single email is enough to state a claim

because it acts as an example for its allegation of a broader practice, the Court has

already concluded otherwise.

       My Pillow tries to distinguish its present claim of a broader pattern of behavior

from its previous claim of a broader pattern by reason of the addition of “on information

and belief” that the email is part of the larger marketing campaign. My Pillow relies on

two cases to save its claim.

       In Eclat Pharm., LLC v. West-Ward Pharm. Corp., the court considered whether

plaintiff pleaded a Lanham Act false advertising claim. 2014 WL 12597594, at *1 (C.D.

Cal. Feb. 12, 2014). The complaint alleged defendants “made improper, affirmative

statements as to having, or not being required to have, FDA approval of their products” in

“connection with sales to purchasers of generic drugs, sales to GPOs and information

available through Price Lists.” Id. at *6. The plaintiff provided allegations as to each

“category of activities.” Id. The court, also analyzing the claims under Rule 9’s fraud

pleading requirements, found that the “[s]pecific details with respect to the content of the

alleged misrepresentations, when they were made and by and to whom they were made

are within the knowledge of each of the Defendants.” Id. at *7. Thus, where a “claim is



                                            13
that the communications were by Defendants to certain non-parties” it is “reasonable to

conclude that Plaintiff does not have the same ready access to the details of the alleged

communications, and that Defendants are not disadvantaged by less detailed allegations.”

Id.

       In Mimedx Grp., Inc. v. Osiris Therapeutics, Inc., the court also considered

whether plaintiff pleaded a Lanham Act false advertising claim. 2017 WL 3129799, at *1

(S.D.N.Y. July 21, 2017). The defendant published a press release on its website touting

the results of a comparative study relating to the parties’ respective tissue wound care

products. Id. at *1–*2. The plaintiff alleged the press release made two

misrepresentations in that the statements made were unsupported by the underlying study.

Id. at *2. In addition to the press release, defendant distributed a brochure to prospective

customers, both in the U.S. and overseas, in which plaintiff alleged there were three false

or misleading statements. Id. at *3. In moving to dismiss, defendant argued that plaintiff

failed to allege facts demonstrating that the challenged statements were sufficiently

disseminated to the purchasing public. Id. at *8. While the court noted the complaint

“would have benefited from additional factual material on this point,” it found “enough

facts” were alleged to plausibly plead that the press release and brochure were

sufficiently disseminated. Id. The court stated the complaint “need not allege all of the

particular details identified by Defendant; indeed, many of those details would be

difficult to ascertain absent discovery.” Id. Instead, the question was “one of plausible

pleading,” finding that the complaint “contains sufficient facts to render plausible that the

Press Release and the Brochure ‘are part of an organized campaign to penetrate’ the


                                             14
wound biologics market.” Id. Thus, the court found that the plaintiff adequately pled that

the press release and brochure were sufficiently disseminated. Id.

       These two cases do not save My Pillow’s false advertising claim. In Eclat,

plaintiff alleged that the defendants “enter into agreements with wholesale generic drug

purchasers . . . for the purchase and distribution of their generic products . . .” and “[o]n

information and belief . . . [Defendants] misrepresent that their unapproved . . . products

comply with all relevant state and federal laws . . . .” 2014 WL 12597594, at *6. As

already discussed, this “on information and belief” allegation was an example for just one

of three categories of recipients of defendants’ alleged misrepresentations. My Pillow has

alleged no such categorization of widespread recipients, with examples supporting each.

Rather, My Pillow has a single email related to a single group. The “on information and

belief” allegations in Mimedx were that “since at least as early as October 2015,

Defendant has been distributing, and is continuing to distribute the Brochure to

prospective customers in the U.S. and abroad.” 2017 WL 3129799, at *8 (quotation and

alterations omitted). Despite publishing a press release on its website and distributing a

brochure to potential customers both in the U.S. and overseas, the court opined that the

complaint could have had even more factual material supporting the dissemination of the

misrepresentations. My Pillow’s allegations are scant compared to those in Mimedx.

Again, My Pillow rests its entire claim on a single email to a single customer. This Court

cannot conclude that the addition of “on information and belief” alters My Pillow’s

allegations to anything other than those already presented to and rejected by the Court in




                                             15
the Sept. 6, 2018 Order. As such, My Pillow’s false advertising claim is futile and the

amendment shall not be permitted at this time.

       To be sure, My Pillow is not barred from reasserting this claim in the future.

Should information be found in discovery that shows the LMP email was in fact part of a

larger campaign, My Pillow may seek to amend its complaint to revive this claim. Until

then, the false advertising claim is not plausible on its face.

           C. Other Considerations

       LMP does not make any arguments concerning undue delay, bad faith, dilatory

motive, or unfair prejudice, nor does the Court independently find any. This case is in its

infancy in that no answer has been entered and no pretrial scheduling order has issued.

While this case was filed nearly one year ago, the parties have not progressed beyond the

pleading stage by reason of their motion practice. Thus, while this Court is not enamored

with the parties’ lack of progress, it does not find any other considerations warranting

denial of My Plillow’s motion for leave to amend other than those discussed herein.

III.   CONCLUSION

       It is not lost on this Court the futility of its own futility analysis. My Pillow

believes its claims all have merit. If it did not, its lawyers would be violating their

professional obligations. See Fed. R. Civ. P. 11. LMP has yet to even interpose an answer

or response to My Pillow’s amended complaint, but, given its resistance here, it will

likely first move to dismiss the claims in similar fashion to the arguments considered




                                              16
herein. 9 While this Court has expressed its skepticism, that skepticism is founded in a

belief in factual futility rather than legal futility. While the parties posture against each

other, legal fees will swell in an effort to overcome or reinforce this factual deficit. See

generally Select Comfort Corp. v. Baxter, Case No. 12-cv-2899 (DWF/SER) (D. Minn.)

(lawsuit initiated in 2012; 17-day jury trial held in 2017 with plaintiffs requesting over

$17 million in damages, (see ECF No. 659, at 16), and the jury awarding approximately

$155,000 to plaintiffs, (ECF No. 575); post-trial motions filed, with defendants seeking

nearly $9 million in attorney’s fees from plaintiffs, (ECF No. 632), and plaintiffs seeking

over $5 millions in fees and costs from defendants, (ECF No. 640); and the court

awarding neither fees nor costs to either party, (ECF No. 702)). These fees will be drawn

from the warring companies’ coffers, diverted from more practical business ventures such

as actually competing in the open marketplace. Instead of competing on the quality of

their products and the value offered to consumers, the parties instead capture the Court’s

resources while turning the courtroom into their competitive arena. The parties reached a

compromise previously. There is no reason the parties cannot do so again. See ABA

Model R. of P. Conduct 2.1 (“In representing a client, a lawyer shall exercise independent

professional judgment and render candid advice. In rendering advice, a lawyer may refer

not only to law but to other considerations such as moral, economic, social and political




9
  This is not by fault of LMP, though, but rather a side effect of the bifurcation of duties found in the
federal court system. This leads to interesting outcomes, wherein a magistrate judge decides the same
arguments normally presented through a motion to dismiss so long as they happen to appear in opposition
to a motion for leave to amend via futility challenges.


                                                   17
factors, that may be relevant to the client’s situation.”). Until then, the parties will retread

over old paths, with a captured court acting as their arbiter.

       Accordingly, based on all the files, record, and proceedings herein, and for the

reasons stated above, Plaintiff’s Motion for Leave to Amend its Complaint, (ECF

No. 43), is GRANTED IN PART and DENIED IN PART as follows:

         1.   Plaintiff My Pillow is granted leave to amend to assert its proposed

    amended trademark infringement claim and added trademark infringement claim.

         2.   Plaintiff My Pillow is denied leave to amend to assert its proposed amended

    false advertising/representation claims.

         3.   Plaintiff My Pillow shall prepare and file an amended complaint, in

    sufficiently the same form as that attached to its motion, that complies with this

    Order.

Date: December 13, 2018                                    s/ Steven E. Rau
                                                    Steven E. Rau
                                                    United States Magistrate Judge
                                                    District of Minnesota

                                                    My Pillow v. LMP Worldwide
                                                    Case No. 18-cv-196 (WMW/SER)




                                               18
